 

Exhibit 10.1

 

THIS OPTION AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR APPLICABLE STATE SECURITIES LAWS. THIS OPTION, AND THE SECURITIES ISSUABLE
UPON EXERCISE HEREOF, MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR THE AVAILABILITY OF
AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 

MRI INTERVENTIONS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made effective
as of the 30th day of March, 2015, by and between MRI INTERVENTIONS, INC., a
Delaware corporation (the “Company”), and HAROLD A. HURWITZ (the “Optionee”).

 

WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
shares of the Company’s common stock, par value $.01 per share (the “Shares”),
subject to the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.            Grant of Option.

 

(a)               The Company grants as of the date of this Agreement the right
and option (the “Stock Option”) to purchase 450,000 Shares, in whole or in part
(the “Option Shares”), at an exercise price of $1.06 per Share (the “Option
Exercise Price Per Share”), on the terms and conditions set forth in this
Agreement.

 

(b)              The Stock Option shall be a non-qualified stock option. The
Stock Option is not intended to be an “incentive stock option” under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”). In order to
comply with all applicable federal or state tax laws or regulations, the Company
may take such action as it deems appropriate to insure that, if necessary, all
applicable federal, state or other taxes are withheld or collected from the
Optionee. This Agreement is not subject to, and the Stock Option is not granted
under, the Company’s 2013 Incentive Compensation Plan.

 

2.           Exercisability Schedule. No portion of the Stock Option may be
exercised until such portion shall have become exercisable. Except as set forth
below, and subject to the discretion of the Company’s Board of Directors or a
duly authorized committee thereof (in either case, the “Board”) to accelerate
the exercisability schedule hereunder, the Stock Option shall be exercisable
with respect to the following number of Option Shares on the dates indicated:

 

 

 

 

Incremental Number of

Option Shares Exercisable

 

 

Exercisability Date

150,000   March 30, 2016 150,000   March 30, 2017 150,000   March 30, 2018

 

 

Once exercisable, the Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date (as defined
below). Notwithstanding anything herein to the contrary, in the event of a
Change of Control, the Stock Option shall become fully exercisable as of the
effective time of the Change of Control. For purposes of this Agreement, the
term “Change of Control” shall have the same meaning given to that term in the
Company’s 2013 Incentive Compensation Plan.

 

3.            Manner of Exercise.

 

(a)               The Optionee may exercise the Stock Option only in the
following manner:

 

From time to time on or prior to the Expiration Date (as defined below), the
Optionee may give written notice to the Company of his election to purchase some
or all of the Option Shares purchasable at the time of such notice. This notice
shall specify the number of Option Shares to be purchased.

 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash or its equivalent (e.g., by personal
check) at the time the Stock Option is exercised; (ii) in Shares having a Fair
Market Value equal to the aggregate Option Exercise Price Per Share for the
Option Shares being purchased and satisfying such other requirements as may be
imposed by the Board; provided, that such Shares have been held by the Optionee
for no less than six months (or such other period as established from time to
time by the Board in order to avoid adverse accounting treatment applying
generally accepted accounting principles); (iii) partly in cash and partly in
Shares (as described in the preceding clause (ii)); (iv) if there is a public
market for the Shares at such time, through the delivery of irrevocable
instructions to a broker to sell Shares obtained upon the exercise of the Stock
Option and to deliver promptly to the Company an amount out of the proceeds of
such sale equal to the aggregate Option Exercise Price Per Share for the Option
Shares being purchased, provided that in the event the Optionee chooses to pay
the Option Exercise Price Per Share as so provided, the Optionee and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Board shall prescribe as a condition of such payment
procedure; or (v) through “net settlement” in Shares. In the case of a “net
settlement” of the Stock Option, the Company will not require a cash payment of
the Option Exercise Price Per Share for the Option Shares being purchased, but
will reduce the number of Shares issued upon the exercise by the largest number
of whole Shares that have a Fair Market Value that does not exceed the aggregate
Option Exercise Price Per Share for the Option Shares set forth in this
Agreement. With respect to any remaining balance of the aggregate Option
Exercise Price Per Share for the Option Shares, the Company shall accept a cash
payment. Payment instruments will be received subject to collection.

 

2

 

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for such Option Shares, as set
forth above, (ii) the fulfillment of any other requirements contained herein or
in any other applicable agreement or applicable laws and regulations, and (iii)
the receipt by the Company of any agreement, statement or other evidence that
the Company may require to satisfy itself that the issuance of the Shares
pursuant to the exercise of the Stock Option and any subsequent resale of such
Shares will be in compliance with applicable laws and regulations.

 

(b)               The Shares purchased upon exercise of the Stock Option shall
be transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Board with all requirements
under applicable laws or regulations in connection with such transfer and with
the requirements hereof. The determination of the Board as to such compliance
shall be final and binding on the Optionee. The Optionee shall not be deemed to
be the holder of, or to have any of the rights of a holder with respect to, any
Shares subject to the Stock Option unless and until the Stock Option shall have
been exercised pursuant to the terms hereof, the Company or the transfer agent
shall have transferred the Shares to the Optionee, and the Optionee’s name shall
have been entered as the stockholder of record on the books of the Company.

 

(c)               The minimum number of Shares with respect to which the Stock
Option may be exercised at any one time shall be 100 Shares, unless the number
of Shares with respect to which the Stock Option is being exercised is the total
number of Shares subject to exercise under the Stock Option at the time.

 

(d)               Notwithstanding any other provision hereof, no portion of the
Stock Option shall be exercisable after the Expiration Date hereof.

 

4.            Termination of Employment. If the Optionee’s employment by the
Company (or any affiliate of the Company) is terminated, the period within which
to exercise the Stock Option may be subject to earlier termination as set forth
below.

 

(a)               Termination Due to Death. If the Optionee’s employment
terminates by reason of the Optionee’s death, any portion of the Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of Optionee’s death, by the Optionee’s legal representative or legatee for a
period of 12 months from the date of death or until the Expiration Date, if
earlier. Any portion of the Stock Option that is not exercisable on the date of
death shall terminate immediately and be of no further force or effect.

 

(b)               Termination Due to Disability. If the Optionee’s employment
terminates by reason of the Optionee’s Disability, any portion of the Stock
Option outstanding on such date may be exercised, to the extent exercisable on
the date of Disability, by the Optionee, or the Optionee’s legal representative
or guardian, as applicable, for a period of 12 months from the date of
Disability or until the Expiration Date, if earlier. Any portion of the Stock
Option that is not exercisable on the date of Disability shall terminate
immediately and be of no further force or effect.

3

 

 

(c)               Termination for Cause; Voluntary Resignation. If the
Optionee’s employment with the Company (or any affiliate thereof) terminates for
Cause or if the Optionee voluntarily terminates his employment, any portion of
the Stock Option outstanding on such date shall terminate immediately and be of
no further force or effect. For purposes of this Agreement, “Cause” shall mean:
(i) gross negligence or willful misconduct by the Optionee in the performance of
the Optionee’s duties to the Company where such gross negligence or willful
misconduct has resulted or is likely to result in substantial and material
damage to the Company; (ii) any breach by the Optionee of any non-compete
agreement or similar agreement between the Optionee and the Company; (iii) any
material breach by the Optionee of any confidentiality agreement or similar
agreement between the Optionee and the Company; (iv) a material violation by the
Optionee of any federal or state law or regulation or the Company’s compliance
program in the performance of the Optionee’s duties; (v) commission by the
Optionee of any act of fraud with respect to the Company; (vi) the Optionee’s
conviction of, or the Optionee’s entry of a guilty plea or plea of nolo
contendere with respect to, a felony; (vii) the Optionee’s failure to perform
duties consistent with the Optionee’s position or to follow or comply with the
reasonable directives of the Board or the Optionee’s supervisor(s), provided
that (A) the Optionee shall have received written notice that specifically
identifies the manner in which the Company believes that the Optionee has
engaged in such failure and (B) the Optionee shall not have cured such failure
within thirty (30) days following receipt of such notice, provided further that
such opportunity to cure a failure shall not apply if the Optionee has received
more than one notice with respect to the same or similar conduct pursuant to
this clause (vii) during any twelve (12) consecutive month period; or (viii) any
act or omission that would constitute “cause” under any employment agreement or
similar agreement between the Optionee and the Company (or any affiliate
thereof).

 

(d)               Other Termination. If the Optionee’s employment terminates for
any reason other than the Optionee’s voluntary termination, the Optionee’s
death, the Optionee’s Disability or for Cause, and unless otherwise determined
by the Board, any portion of the Stock Option outstanding on such date may be
exercised, to the extent exercisable on the date of termination, for a period of
three months from the date of termination or until the Expiration Date, if
earlier. Any portion of the Stock Option that is not exercisable on the date of
termination shall terminate immediately and be of no further force or effect.

 

The Board’s determination of the reason for termination of the Optionee’s
employment shall be conclusive and binding on the Optionee and his
representatives or legatees.

 

5.            Termination of Option. The Option will expire as of 5:00 pm
(Central time) on March 30, 2025 (the “Expiration Date”) with respect to any
then unexercised portion thereof, unless terminated earlier as set forth herein.

 

6.            Adjustments. In the event that any unusual or non-recurring
transactions, including an unusual or non-recurring dividend or other
distribution (whether in the form of an extraordinary cash dividend, dividend of
Shares, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination or other similar corporate transaction or event affects the Shares,
then the Company shall, depending on the particular circumstances, in an
equitable and proportionate manner (and, as applicable, in such equitable and
proportionate manner as is consistent with Section 409A of the Code and the
regulations thereunder) either: (a) adjust any or all of (i) the number of
Shares or other securities of the Company (or number and kind of other
securities or property) subject to the Stock Option, provided that the number of
Shares subject to the Stock Option shall always be a whole number; and (ii) the
Option Exercise Price Per Share with respect to the Stock Option; (b) provide
for an equivalent award in respect of securities of the surviving entity of any
merger, consolidation or other transaction or event having a similar effect; or
(c) make provision for a cash payment to the Optionee in lieu of the Stock
Option.

 

4

 

 

7.            No Obligation to Continue Employment. Neither the Company nor any
of its affiliates is obligated by or as a result of this Agreement to continue
the Optionee in employment and this Agreement shall not interfere in any way
with the right of the Company or any of its affiliates to terminate the
employment of the Optionee at any time.

 

8.            Amendments to Stock Option. The Company may waive any conditions
or rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate, the Stock Option, prospectively or retroactively; provided that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would adversely affect the rights of the Optionee or any holder
or beneficiary of the Option shall not to that extent be effective without the
consent of the Optionee, holder or beneficiary affected.

 

9.            Limited Transferability. Unless otherwise approved by the Board,
this Agreement is personal to the Optionee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution. Except as provided in Section 4(b) of
this Agreement, the Stock Option is exercisable, during the Optionee’s lifetime,
only by the Optionee, and thereafter, only by the Optionee’s legal
representative or legatee.

 

10.          Reservation of Shares. At all times during the term of the Stock
Option, the Company shall use its best efforts to reserve and keep available
such number of Shares as shall be sufficient to satisfy the requirements of this
Agreement.

 

11.          Severability. If any provision of this Agreement is, or becomes, or
is deemed to be, invalid, illegal, or unenforceable in any jurisdiction or to
either party, such provision shall be construed or deemed amended to conform to
the applicable laws, or if it cannot be construed or deemed amended without, in
the determination of the Board, materially altering the intent of this
Agreement, such provision shall be stricken as to such jurisdiction or party,
and the remainder of this Agreement shall remain in full force and effect.

 

12.          Tax Withholding. The Optionee shall, not later than the date as of
which the exercise of the Stock Option becomes a taxable event for federal
income tax purposes, pay to the Company or make arrangements satisfactory to the
Committee for payment of any federal, state, and local taxes required by law to
be withheld on account of such taxable event. The minimum required tax
withholding obligation may be satisfied, in whole or in part, by the Company
withholding from the Option Shares to be issued a number of Shares with an
aggregate Fair Market Value that would satisfy the withholding amount due.

 

13.          Notices. Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Optionee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

 

14.          Certain Defined Terms. Although the Stock Option is not granted
under the Company’s 2013 Incentive Compensation Plan, for purposes of this
Agreement, the terms “Change of Control,” “Disability” and “Fair Market Value”
shall have the same meanings given to those terms in such 2013 Incentive
Compensation Plan.

 

5

 

 

15.          Governing Law. The validity, construction and effect of this
Agreement shall be determined in accordance with the laws of the State of
Delaware without giving effect to conflicts of laws principles.

 

16.          Successors in Interest. This Agreement shall inure to the benefit
of and be binding upon any successor to the Company. This Agreement shall inure
to the benefit of the Optionee’s administrators, executors, heirs and legal
representatives. All obligations imposed upon the Optionee and all rights
granted to the Company under this Agreement shall be binding upon the Optionee’s
administrators, executors, heirs and legal representatives.

 

 

 

[The next page is the signature page]

 

 

 

6

 

 

IN WITNESS WHEREOF, the parties have executed this Non-Qualified Stock Option
Agreement to be effective as of the day and year first above written.

 

        MRI INTERVENTIONS, INC.         By: /s/ Francis P. Grillo     Francis P.
Grillo     Chief Executive Officer                 /s/ Harold A. Hurwitz    
Harold A. Hurwitz      

 

